

Execution Version
Exhibit 10.30

 
PARTIAL TERMINATION AND LICENSE AGREEMENT
 
This Partial Termination and License Agreement (the “Agreement”) is entered into
this 16th day of October, 2008 (the “Effective Date”), by and among Wyeth,
acting through its Wyeth Pharmaceuticals Division, a corporation organized and
existing under the laws of the State of Delaware and having a principal place of
business at 500 Arcola Road, Collegeville, Pennsylvania 19426, Wyeth-Whitehall
Pharmaceuticals, Inc., a corporation having a principal place of business at
Road No. 3, Kilometer 142.1, Guayama, Puerto Rico 00784, and Wyeth-Ayerst
Lederle, Inc. a corporation having a principal place of business at 65th
Infantry Road, Kilometer 9.7, Carolina, Puerto Rico 00987-4904 (collectively,
“Wyeth”) and Progenics Pharmaceuticals, Inc., a corporation organized and
existing under the laws of the State of Delaware and having a principal place of
business at 777 Old Saw Mill River Road, Tarrytown, NY 10591 and Progenics
Pharmaceuticals Nevada, Inc., a corporation organized and existing under the
laws of the State of Nevada and having a principal place of business at 777 Old
Saw Mill River Road, Tarrytown, NY 10591 (collectively, “Progenics”).  Wyeth and
Progenics may each be referred to herein individually as a “Party” and
collectively as the “Parties.”
 
BACKGROUND
 
A.           Wyeth Pharmaceuticals is the pharmaceutical division of Wyeth, a
global company devoted, among other businesses, to discovering, developing,
manufacturing and marketing human pharmaceutical products.
 
B.           Wyeth-Whitehall Pharmaceuticals, Inc. and Wyeth-Ayerst Lederle,
Inc. are indirect subsidiaries of Wyeth.
 
C.           Progenics is a biopharmaceutical company focusing on the
development and commercialization of innovative therapeutic products.  Progenics
and Wyeth are developing [*] for the treatment of post-operative bowel
dysfunction and opioid-induced constipation associated with chronic pain and
advanced medical illness.
 
D.           Progenics Pharmaceuticals Nevada, Inc. (“ProNev”) is a direct,
wholly-owned subsidiary of Progenics Pharmaceuticals, Inc.
 
E.           Wyeth and Progenics are parties to a certain License and
Co-Development Agreement dated as of December 23, 2005 pursuant to which
Progenics granted to Wyeth an exclusive worldwide license to Develop and
Commercialize [*] (the “Progenics-Wyeth Agreement”).
 
F.           Section 2.8 of the Progenics-Wyeth Agreement (Japan) provides that
Wyeth give Progenics notice [*] of Wyeth’s election not to Develop the Products
in Japan.
 
G.           Wyeth notified Progenics of its determination not to Develop the
Products in Japan (either directly or through a Sublicensee) pursuant to Section
2.8 of the Progenics-Wyeth Agreement.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
1

--------------------------------------------------------------------------------


Execution Version
 
H.           Section 2.8 of the Progenics-Wyeth Agreement also provides that, in
the event Wyeth notifies Progenics that it has determined not to Develop the
Products in Japan (either directly or through a Sublicensee), then (i) the
license granted to Wyeth in Section 2.1 of the Progenics-Wyeth Agreement
(Exclusive License from Progenics to Wyeth) shall terminate with respect to
Japan only and (ii) the requirements set forth in clauses (a) through (f) of
Section 10.4.1 of the Progenics-Wyeth Agreement shall apply as if there were a
Partial Termination pursuant to Section 10.2.1 of the Progenics-Wyeth Agreement
with respect to all the Products in Japan only.
 
I.           Wyeth and Progenics agreed, pursuant to a letter agreement dated
April 12, 2007 (the “Letter Agreement”), that, notwithstanding the provisions of
Section 2.8 of the Progenics-Wyeth Agreement, no change would occur in the
license granted to Wyeth in Section 2.1 of the Progenics-Wyeth Agreement until
such time as Progenics notified Wyeth that it intends to Develop or
Commercialize the Products in Japan (the “Progenics Notice”) whereupon the
license granted to Wyeth in Section 2.1 of the Progenics-Wyeth Agreement would
terminate with respect to Japan only and the provisions of Section 10.4.1 of the
Progenics-Wyeth Agreement would apply as if there were a Partial Termination
with respect to all the Products in Japan only.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:
 
1.  
Definitions

 
All capitalized terms used, but not otherwise defined herein, shall have the
meanings ascribed to such terms in the Progenics-Wyeth Agreement.
 
2.  
Partial Termination of the Progenics-Wyeth Agreement as to Japan

 
By entering into this Agreement, Progenics hereby gives Wyeth the Progenics
Notice and Wyeth waives its right to give a Wyeth Notice (as defined in the
Letter Agreement).  The Parties hereby acknowledge and agree that Wyeth’s
license pursuant to Section 2.1 of the Progenics-Wyeth Agreement (Exclusive
License from Progenics to Wyeth) terminates as of the Effective Date of this
Agreement with respect to Japan only, and accordingly, the Territory as defined
in the Progenics-Wyeth Agreement is hereby amended to mean the entire world
other than Japan.
 
3.  
Partial Termination Covenants

 
3.1. Transfer of Documents and Data Related to the Products in Japan.  Wyeth
shall, within thirty (30) days after the Effective Date of this Agreement,
transfer to Progenics copies of all data, reports, records and materials in
Wyeth’s possession or control that relate to the Products or the Compound in
Japan.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
2

--------------------------------------------------------------------------------


Execution Version
 
3.2. Transfer of Registrational Filings and Regulatory Approvals.  Promptly
following the Effective Date of this Agreement, Wyeth shall use Commercially
Reasonable Efforts to transfer to Progenics ownership and control of all
Registrational Filings and Regulatory Approvals made, filed or obtained for the
Products and the Compound in Japan and all clinical, technical and other
relevant reports and data relating to the Products and the Compound in Japan,
each to the extent they are owned, controlled by or held in the name of Wyeth or
its Affiliates.
 
3.3. Supply of Product.  Wyeth and Progenics shall negotiate in good faith a
supply agreement on commercially reasonable terms pursuant to which Wyeth shall
supply Progenics with any Products being manufactured by Wyeth as of the
Effective Date of this Agreement for a period of [*] ([*]) years.  In addition,
Wyeth shall cooperate with Progenics in good faith to arrange for the supply of
API to Progenics.  Wyeth shall, and hereby does, waive any exclusivity right
that Wyeth has with any suppliers of API as necessary to permit Progenics, its
Affiliates, licensees and/or sublicensees to enter into direct supply agreements
with such suppliers.
 
3.4. Documentation and Technology.  Promptly following the Effective Date of
this Agreement, Wyeth shall use Commercially Reasonable Efforts to transfer,
license or sublicense to Progenics or its designee at no cost all documentation
and technology in Wyeth’s Control necessary to enable Progenics or its designee
to manufacture [*] Products.  [*]
 
3.5. Assignment of Trademarks.  Wyeth shall use Commercially Reasonable Efforts
to assign to Progenics for no additional consideration, within thirty (30) days
of the Effective Date of this Agreement, the trademarks in Japan relating solely
to the Products or the Compound owned by Wyeth and its Affiliates.  Progenics
shall be responsible for the costs of recording trademark assignments in
Japan.  Wyeth and Progenics shall use Commercially Reasonable Efforts to enter
into a Trademark Cooperation Agreement substantially in the form of Exhibit A
hereto simultaneously with such assignment.
 
3.6. License from Wyeth to Progenics of the Wyeth Collaboration Patent Rights,
the Wyeth Collaboration Know-How and Wyeth’s Interest in the Joint Technology in
Japan.  Effective as of the Effective Date of this Agreement, Wyeth shall, and
hereby does, grant to Progenics a fully paid-up, perpetual, irrevocable,
royalty-free, non-exclusive license (with the right to grant sublicenses) in the
Field under the Wyeth Collaboration Patent Rights, the Wyeth Collaboration
Know-How and Wyeth’s interest in the Joint Technology (i) to make, have made,
use, Develop, sell, offer to sell, have sold, import and otherwise exploit and
Commercialize the Compound and the Products in Japan, and (ii) to make and have
made the Compound and the Products outside Japan in unlabeled form solely for
import into, and Development and Commercialization in, Japan (and to export the
Compound for such purpose).  Wyeth shall not, directly or indirectly, make, have
made, use, Develop, sell, offer to sell, have sold, import, export or otherwise
exploit or Commercialize the Compound or the Products for or in Japan.
 
3.7. Non-Assertion of Rights.  Following the Effective Date of this Agreement,
Wyeth agrees not to assert any Wyeth Independent Patent Rights against
Progenics, its Affiliates, its licensees or its sublicensees relating to the
Development, Commercialization or other exploitation of any Product in Japan.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
3

--------------------------------------------------------------------------------


Execution Version
 
3.8. Pharmacovigilance Agreement.  Wyeth and Progenics will, following the grant
by Progenics of any sublicense of the rights granted by Wyeth pursuant to
Section 3.6 hereof, address pharmacovigilance activities pursuant to the
existing Wyeth/Progenics Pre-Approval Pharmacovigilance Agreement and
Post-Approval Pharmacovigilance Agreement, as may be amended from time to time.
 
4. Intellectual Property
 
4.1. Progenics Patent Rights and Joint Patent Rights in Japan.  Further to, and
notwithstanding anything to the contrary in, Sections 7.2.1 (Progenics Patent
Rights) and 7.2.2 (Joint Patent Rights) of the Progenics-Wyeth Agreement, in the
event Wyeth elects not to prepare, file, prosecute or maintain any Progenics
Patent Rights or Joint Patent Rights in Japan, Wyeth shall give Progenics notice
to this effect sufficiently in advance of any applicable deadline to permit
Progenics, at Progenics’ expense, to undertake such preparation, filing,
prosecution and maintenance without a loss of rights.   Such Progenics Patent
Rights or Joint Patent Rights in Japan that Wyeth no longer wishes to prepare,
file, prosecute and maintain at Wyeth’s expense shall in this Section 4 and
hereinafter be referred to as the “Subject Patent Rights”.  Progenics may, upon
written notice to Wyeth, file and prosecute patent applications and maintain the
Subject Patent Rights, including provoking, instituting or defending opposition,
revocation, reexamination and similar proceedings related to the Subject Patent
Rights, all at Progenics’ expense.  The Parties shall cause their patent counsel
to communicate regularly regarding the prosecution and maintenance of the
Subject Patent Rights.  Without limiting the generality of the foregoing,
Progenics shall provide to Wyeth copies of all communications sent to and
received from the Japanese Patent Office pertaining to the Subject Patent
Rights, including, but not limited to, draft patent applications, filing
receipts, office actions, responses and/or amendments, and notices of
allowance.  Wyeth shall be given at least fifteen (15) business days prior to
the earlier of the expiration of any shortened statutory period for response or
anticipated filing to review and comment upon the text of any such
communication.  Progenics also shall keep Wyeth advised on the maintenance of
any patents included within the Subject Patent Rights and provide Wyeth with a
reasonable opportunity to comment on maintenance.  Notwithstanding anything to
the contrary in Section 7.2.1 (Progenics Patent Rights) or 7.2.2 (Joint Patent
Rights) of the Progenics-Wyeth Agreement, in the event that the Parties, after
good faith discussions, cannot agree with respect to any decision to be made
with respect to the Subject Patent Rights (including decisions relating to
opposition, revocation, reexamination and similar proceedings related to the
Subject Patent Rights in Japan), Progenics shall make such decision, provided
that such decision shall not be inconsistent with, and will not negatively
impact, the Parties’ intellectual property strategy outside of Japan.  For the
avoidance of doubt, the Parties acknowledge and agree that Progenics, at
Progenics’ expense, may pursue an intellectual property strategy in Japan with
respect to the Subject Patent Rights that is designed to take advantage of
differences in Japanese patent law as compared to other jurisdictions throughout
the world (including pursuing claims of different scope), provided the positions
so taken by Progenics are not inconsistent with, and will not negatively impact,
the Parties’ intellectual property strategy outside of Japan.  For the avoidance
of doubt, the Parties agree that the provisions of Sections 7.2.1 and 7.2.2 of
the Progenics-Wyeth Agreement shall remain in full force and effect for the
Progenics Patent Rights and Joint Patent Rights in Japan that are not Subject
Patent Rights.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
4

--------------------------------------------------------------------------------


Execution Version
 
4.2. Enforcement of Subject Patent Rights.  For the sake of clarity and
avoidance of doubt, for the purposes of Progenics exercising its rights pursuant
to Section 7.2.6(b) of the Progenics-Wyeth Agreement (Enforcement of Progenics
Patent Rights and Joint Patent Rights), with respect to the Subject Patent
Rights Progenics may join Wyeth as a party plaintiff to any action or suit
resulting from Progenics’ exercise of such rights involving the Joint Patent
Rights to the extent Wyeth is a necessary party to such action or suit, provided
that Progenics shall bear all the expenses of such action or suit, including
those reasonable expenses incurred by Wyeth as a participant (other than its own
independent counsel).  For avoidance of doubt, the Parties agree that the
provisions of Section 7.2.6 of the Progenics-Wyeth Agreement shall remain in
full force and effect for the Progenics Patent Rights and Joint Patent Rights in
Japan that are not Subject Patent Rights.
 
5. Miscellaneous
 
5.1. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties, their successors and permitted assigns.
 
5.2. Amendments. This Agreement may be amended or modified at any time or from
time to time only by an express written agreement, signed by all Parties, and
which expressly refers to this Agreement.
 
5.3. Waivers. The failure of any Party to require performance by another Party
of any provision hereof, or to enforce any remedies it may have against such
other Party, shall in no way affect the right thereafter to enforce this
Agreement and require full performance by any other Party. The waiver by a Party
of any breach of any provision of this Agreement shall not constitute a waiver
of any succeeding breach of that provision or of any other provision.
 
5.4. Severability. If any provision of this Agreement shall be adjudicated to be
invalid or unenforceable in any action or proceeding for any reason, whether in
its entirety or in any portion, then such part shall be deemed amended, if
possible, or deleted, as the case may be, from this Agreement in order to render
the remainder of this Agreement and any provision hereof both valid and
enforceable.
 
5.5. Entire Agreement. This Agreement, together with the Progenics-Wyeth
Agreement, constitutes the entire agreement between the Parties with respect to
the subject matter hereof.
 
5.6. Counterparts. This Agreement may be executed in any number of counterparts
which taken together shall constitute one and the same instrument.
 
5.7. Governing Law. All matters affecting the interpretation, validity and
performance of this Agreement shall be governed by the laws the state of New
York.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
5

--------------------------------------------------------------------------------


Execution Version
 
5.8. Independent Contractors. In the performance of this Agreement no Party is
authorized or empowered to act as agent for any other Party for any purpose and
shall not on behalf of any other Party enter into any contract, warranty, or
other representation as to any matter. No Party shall be bound by the acts,
conduct, obligations, representations or warranties of any other Party.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 

 
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
6

--------------------------------------------------------------------------------

 
Execution Version



IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement to be effective as of the Effective Date of this
Agreement.
 
Wyeth, acting through its Wyeth Pharmaceuticals Division
Progenics Pharmaceuticals, Inc.
By______________________________________
By________________________________
Name:
Title:
Name:
Title:
   
Wyeth-Whitehall Pharmaceuticals, Inc.
Progenics Pharmaceuticals Nevada, Inc.
By______________________________________
By________________________________
Name:
Title:
Name:
Title:
   
Wyeth-Ayerst Lederle, Inc.
 
By______________________________________
 
Name:
Title:
 

 
 
 

 
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 
7

--------------------------------------------------------------------------------

 
Execution Version



Exhibit A


TRADEMARK  CO-OPERATION AGREEMENT




[*]
 
 
 
Exhibit A-1

 
